Citation Nr: 0924532	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
adhesive capsulitis of the left knee with degenerative joint 
disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
instability associated with postoperative adhesive capsulitis 
of the left knee with degenerative joint disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and May 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board notes that the Veteran had a Board hearing before 
the undersigned Board member in April 2009.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the Veteran has filed a claim for a 
temporary total rating based on convalescence under the 
provisions of 38 C.F.R. § 4.30 based on a May 2009 left knee 
surgery.  See VA Form 21-4138 dated May 28, 2009.  This 
matter is referred to the RO for appropriate action.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's claims.

The Board notes that the Veteran's service-connected left 
knee disability has been assigned two separate ratings- a 10 
percent disability evaluation under Diagnostic Code 5257 for 
instability of the left knee and a separate 10 percent rating 
under Diagnostic Code 5260 for arthritis of the left knee 
with limitation of flexion.  See 38 C.F.R. § 4.71a (2008).

The Veteran contends that her left knee disability warrants a 
higher rating under each Diagnostic Code.  In an April 2009 
Board hearing, the Veteran reported symptoms such as pain, 
popping, locking, instability, and limited range of motion in 
the left knee.  She stated that her left knee disability 
interferes with her daily activities such as walking for long 
distances, standing for more than 10 minutes at a time, and 
keeping up with her young children.  She reported that she 
wears a knee brace on days that require her to be very 
active.

During the Board hearing, the Veteran stated that she was 
scheduled to undergo surgery on the left knee in May 2009.  
The record was held open so that the Veteran could submit 
surgery and post-surgery reports giving a complete picture of 
the Veteran's current left knee disability.  The Veteran 
submitted records of the May 2009 left knee arthroscopy with 
meniscectomy and chondroplasty, but submitted no evidence of 
her current left knee disability picture following that 
surgery.  She did, however, submit a signed VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)) authorizing the release 
of the records associated with the May 2009 surgery from Dr. 
B.B., Cape Fear Orthopaedic Clinic in Fayetteville, North 
Carolina.  The Board notes that the recently submitted 
surgical records are insufficient to determine the current 
severity of the Veteran's left knee disorder with respect to 
the rating criteria following the recent surgical procedure.    

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
Assertions were made at the April 2009 hearing that the 
Veteran's left knee disability had worsened and there is 
evidence of a left knee surgery in May 2009.  Accordingly, an 
additional examination should be conducted to ascertain the 
Veteran's current level of disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Therefore, a new VA knee examination must be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated her for her service-connected left 
knee disability since 2006.  Of particular 
interest are records related to treatment 
of the Veteran from Dr. B.B., Cape Fear 
Orthopaedic Clinic in Fayetteville, North 
Carolina following the May 13, 2009 left 
knee surgery.  Such records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the current severity of the Veteran's 
service-connected left knee disability.  
The claims folders must be made available 
to and reviewed by the examiner.  All 
indicated studies, including X-rays and 
range of motion testing of the left knee in 
degrees, should be performed.  

In reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner should 
identify any objective evidence of pain and 
provide an assessment of the degree of 
severity of any pain.

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss of the left 
knee.

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an opinion 
concerning the impact of the left knee 
disability on the Veteran's ability to 
work.

The rationale for all opinions expressed 
should also be provided.

2.  The AMC/RO should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran and her representative 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




